IN THE
                        TENTH COURT OF APPEALS



                               No. 10-16-00202-CR

                       IN RE WILLIAM M. WINDSOR


                              Original Proceeding



                         MEMORANDUM OPINION

      Relator William M. Windsor’s petition for writ of mandamus is denied.


                                              PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
       (Justice Davis concurring)
Denied
Opinion delivered and filed August 31, 2016
Do not publish
[OT06]